ORDER
It is ORDERED, sua sponte, that the Rules Advisory Committee appointed by Miscellaneous Order Number 2-90, as amended, is hereby dissolved. The Court expresses its gratitude to the members of that committee for their significant contribution to the development of the Court’s first Rules of Practice and Procedure. It is further
ORDERED that, in furtherance of the Court’s responsibilities under 38 U.S.C. § 7264 and consistent with the provisions of 28 U.S.C. § 2077, there is established a Rules Advisory Committee which shall advise the Court on proposed changes to its Rules of Practice and Procedure and other related matters. The following persons, serving in their individual capacities and not as representatives of their organizations, are appointed to the United States Court of Veterans Appeals Rules Advisory Committee:
Persons wishing to make proposals regarding the practices and procedures of the Court are invited to contact the chairman or any individual member of the committee.